medix.resources, inc. Connecting the world of healthcare Exhibit 99.1 News Release INVESTOR RELATIONS - CONTACTS: Gary Smith / Mike Knepper gsmith@cymedix.com / mknepper@cymedix.com 212/697-2509 - Phone 212/681-9817 - Fax For Immediate Release Medix Resources CTO Resigns Company Poised to Continue Strong Business Momentum NEW YORK, February 16, 2001 - Medix Resources, Inc. (AMEX:MXR) today announced the resignation of Mr. David Pfeil from his position as Medix Executive Vice President and Chief Technology Officer, his position as a member of the Medix Board of Directors, and his positions as President and COO and a director of the Medix subsidiary, Cymedix Lynx Corporation. Mr.
